Title: To Thomas Jefferson from William Canby, 27 May 1802
From: Canby, William
To: Jefferson, Thomas


            Brandywine Mills 27th 5 mo 1802
            Esteemed friend Thomas Jefferson, thy Assertion, (when I attended with Dorothy Ripley, on her application for thy concurrence with her desire, to attempt the education of abt. 64 female black or colored Children of those called free)—“that thou apprehended they were not of equal capacity with the Whites,” gave me concern, having long since been informed, that our friend Anthony Benezet, (some Years occupied in their Tuition), declared his sentiment, that they were of equal Capacity; & having myself been witness to instances of their good improvement, in the Scool since continued for their benefit in Philadelphia. Yet I think with concern, there is also truth in thy experience of their incapacity—for it appears to me, it is permitted by the allwise disposer of events, that Mankind departing from his righteous Law written in the inward part, which is blotted thro’ want of inward attention unto obedience; being thereby only kept alive, & predominant to the subjection of Nature.—for want of this they may be so blinded, & so confederate in wrong courses, as to oppress Mankind, not only as to bodily power, but also to degrade the Natural Capacity for a long time; but this being contrary to Justice, & the Rights of Mankind; tho’ it cannot I think prevent the salvation of the Soul of the oppressed, or the divine intercourse, with his own life, raised as beforesaid.—yet I think this oppression by one part of his Creation over the other will not always continue unreproved; & as it is a departure from his righteous government only, which (generally) deprives of his blessing act, or inward; & makes punishment Necessary, so the longer it is continued, & the greater the extent, the greater is the punishment, or Overturning, necessary to dispel the cloud of separation, or that which prevents the effusion of all good.
            with my best wishes for thy further attainment of this most Necessary, inward, & divine Life, & Communion; without which we cannot I think, know the existance of the divine Being, & Principle, nor enjoy fully the benefit of it, but by a principle of the like kind being raised in us, seeing like must communicate with its like; I bid thee heartily farewell.
            Wm. Canby
           